Citation Nr: 0123958	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-24 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of initial rating for post-traumatic stress 
disorder (PTSD), initially rated 100 percent disabling from 
July 1, 1999 and 50 percent disabling from November 1, 1999.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1969 to 
January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD 
and assigned a temporary total hospitalization rating from 
June 7, 1999; a schedular 100 percent rating from July 1, 
1999; a temporary total hospitalization rating from September 
8, 1999; and a 50 percent rating from November 1, 1999.  The 
veteran entered notice of disagreement with this decision in 
August 2000; the RO issued a statement of the case in August 
2000; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in December 2000.

In an April 2000 rating, the RO assigned a temporary total 
hospitalization rating from January 18, 2000.  The prior 50 
percent rating was continued from April 1, 2000.

The veteran has raised the issue of service connection for 
back disability and it does not appear that this issue has 
been adjudicated by the RO.  Accordingly, it is referred to 
the RO for action deemed appropriate.


REMAND

By rating decision dated in March 2000, the RO granted 
service connection for PTSD and, exclusive of temporary total 
hospitalization ratings, assigned a 100 percent schedular 
rating, effective from July 1, 1999, and a 50 percent rating 
from November 1, 1999.  The veteran contends generally that a 
schedular rating in excess of 50 percent is warranted from 
November 1, 1999 due to major social and occupational 
impairment.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. 
§ 4.1 (2000).  

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD will be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130 (2000).  Under that formula, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

In this case, the evidence reflects that the veteran reported 
various stressful events in service which included exposure 
to gunfire during supply trips, rocket and mortar attacks on 
his base, seeing dead bodies and injured, an ambush of his 
unit, and death of a friend and member of his unit.  Based on 
these stressful events, and a diagnosis of PTSD, service 
connection has been granted for PTSD.  The issue currently on 
appeal is the determination of initial rating assignment for 
service-connected PTSD. 

The evidence includes a report of VA hospitalization from 
April to May 1999 which reflects that the veteran had 
previously been in detoxification and was admitted for 
treatment for his problem with alcohol and marijuana.  The 
veteran reported that he was grief stricken because his 
brother died in 1967 (prior to the veteran's period of 
Vietnam service).  The veteran reported that he had used 
drugs since the 1970's and the longest he had been clean and 
drug free voluntarily was three months in 1980.  He reported 
that factors which helped him decide to seek treatment were 
physical and medical problems, family difficulties, emotional 
distress, loss of friends, and marital problems.  He was 
treated for, and diagnosed with, alcohol dependence and 
marijuana abuse.  The examiner noted that, due to the use of 
alcohol and drugs, the veteran had experienced legal 
problems, hallucinations, fatigue, loss of appetite, 
nightmares, trouble concentrating, marital problems, loss of 
friends, social withdrawal, emotional distress, depression, 
crying spells, irritability, memory lapses, and trouble 
understanding.  The veteran appeared depressed and tearful, 
with impaired judgment and poor insight, but denied any 
suicidal or homicidal ideations, and was found not to be 
anxious.  The examiner noted that the veteran's memory was 
intact, with some difficulty remembering dates from the past, 
which, along with impaired ability to understand, the veteran 
had reported that this was due to his use of alcohol and 
drugs.  The Global Assessment of Functioning (GAF) score 
initially assigned was 55.  The final GAF score assigned was 
65.  No Axis III diagnoses was entered.  The veteran was 
referred to the PTSD unit for evaluation, and was to receive 
treatment for PTSD symptoms.  A VA psychology note in July 
1999 indicates a pleasant mood. 

A report of VA hospitalization from June 7, 1999 to June 29, 
1999 reflects Axis I diagnoses of PTSD and polysubstance 
abuse in remission.  The veteran reported complaints of 
insomnia, intrusive thoughts about a brother who was killed 
in Vietnam, and that he had been depressed for 27 years.  The 
GAF scores were 55 at entrance and 60 at discharge.  A July 
1999 addendum reflects Axis I diagnoses of PTSD and 
polysubstance abuse in early remission, and a GAF score of 
50.  The history reported by the veteran included that his 
brother died in Vietnam prior to the veteran's tour in 
Vietnam.  The only Axis III diagnosis was chronic back pain. 

A report of VA hospitalization from September to October 1999 
reflects initial Axis I diagnoses of PTSD and a history of 
polysubstance dependence in remission.  The veteran 
complained of depression and recurrent intrusive thoughts 
about a brother who died in Vietnam, and complained of ill 
fitting dentures, shortness of breath on exertion, congestion 
from chronic sinusitis, epigastric pain and tenderness over 
the sternum, impotence for ten years with pain in the left 
testicle, headaches for the previous year, and neck and low 
back pain.  He denied any suicidal or homicidal ideation.  
The veteran reported that he struggled to avoid alcohol 
abuse.  Examination revealed a flat affect, fatigued 
appearance, and dysphoric mood.  Axis III diagnoses included 
chronic low back pain, chronic neck pain, recent diagnosis of 
hepatitis C, and non-symptomatic gall stones.  The 
psychological Axis I diagnosis was PTSD, with a GAF score of 
42.  The final GAF scores were 38 at both entrance and exit.  

VA outpatient treatment records reflect that in November 1999 
the veteran reported nightmares, flashbacks, insomnia, 
depression, and hyperarousal.  He also reported pain at a 
level of eight (on a scale of 1 to 10), increase in sleep 
disturbances since visiting the Vietnam Veteran's Memorial 
which has his brother's name, dreams, and difficulty with 
depression because this was the anniversary of the burial of 
his brother.  Examination revealed restricted affect, 
dysphoric mood, impaired short term memory, impaired 
concentration, impaired semantic memory, and moderate insight 
and judgment.  The Axis I diagnoses were PTSD, alcohol 
dependence, and drug dependence, with a diagnosis of chronic 
back pain. 

At a VA PTSD examination in February 2000, the veteran 
reported that his brother died in combat in 1967 before the 
veteran's Vietnam service, and reported various stressful 
events which occurred in Vietnam.  He reported current 
symptoms of regular intrusive recollections (dreams and 
flashbacks) of traumatic combat memories from Vietnam, 
decreased interest in outside activities, feeling detached 
and unable to get close to others, hyperalertness, difficulty 
sleeping, difficulty concentrating, and hyper startle.  The 
veteran reported that he had been sober for the previous ten 
months with no drug use during this time.  The examiner noted 
that the veteran was markedly anxious, with an anxious affect 
and mood.  The Axis I diagnosis was PTSD.  The Axis III 
diagnosis was chronic neck and back pain.  The GAF score was 
indicated to be 47, which the examiner indicated represented 
serious dysfunction due to current PTSD symptoms.  

A report of VA hospitalization from January to March 2000 
reflects an initial Axis I diagnosis of PTSD.  The veteran 
reported poor family relations but no change in his condition 
since hospitalization in October 1999, and reported a 
previous attempted suicide but denied suicidal or homicidal 
ideation, was amotivational, shunned others, felt depressed 
more days than not, and he that had considered drinking again 
and craved a drink.  He reported increasing back pain.  The 
history noted past admissions for PTSD, but did not note any 
previous admissions for alcohol or drug abuse treatment.  
Mental status examination revealed restricted affect, 
impoverished speech production, dysphoric mood, and severe 
short term memory impairment.  An April 2001 addendum entered 
an Axis I diagnosis of PTSD and a GAF score of 34, with 36 
the highest in the previous year.  

A report of VA hospitalization from January to February 2001 
reflects an initial Axis I diagnosis of PTSD.  The veteran 
reported problems with anger control and anxiety attacks.  He 
complained of depression.  Mental status examination revealed 
a sad affect, dysphoric mood, thinking occupied with negative 
thoughts, and a report of past homicidal ideation towards his 
brother but with no current plans.  The GAF scores were 36 at 
hospitalization entrance and 37 at exit.   

Treatment records as part of the disability file from the 
Social Security Administration reflect that the that veteran 
was unable to work due to neck and back pain, with various 
radiating pains, diagnosed as moderately severe degenerative 
joint disease and polyarthralgias, and headaches.  Treatment 
records in 1994 were negative for psychiatric complaints or 
symptoms.  The treatment records reflect that in June 1993 
the veteran reported that he experienced irritability which 
accompanied his neck and back pain and symptoms.  

The Board finds that further examination is warranted in this 
veteran's case in order to more clearly delineate the 
veteran's PTSD symptomatology from any non-service-connected 
psychiatric symptomatology.  "[T]he use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation" is to be 
avoided.  38 C.F.R. § 4.14 (2000).  This is necessary 
because, while some more recent VA examinations or VA 
summaries of hospitalizations in February 2000, March 2000, 
and February 2001 diagnosed only PTSD, others had previously 
diagnosed PTSD and alcohol dependence and/or marijuana abuse 
or polysubstance abuse (either active or in remission).  The 
examinations diagnosing only PTSD failed to address whether a 
diagnosis (including even a "history of" or "in 
remission") is warranted regarding alcohol dependence or 
polysubstance abuse.  

The June 1999 VA hospitalization report which first diagnosed 
polysubstance abuse "in remission" based the diagnosis on 
only a one month history of sobriety as reported by the 
veteran, who had recently been treated in April and May 1999 
for alcohol dependence and marijuana abuse.  The history and 
reporting by the veteran includes a history of substance 
abuse beginning during service in Vietnam and since the 
1970's, and that the longest he had been clean and drug free 
voluntarily was three months in 1980.  Significantly, after 
the June 1999 and October 1999 reports of hospitalization 
diagnosed polysubstance abuse in remission, Axis I diagnoses 
in November 1999 included alcohol dependence and drug 
dependence (not indicated to be in remission), in addition to 
PTSD.  

Additionally, while the VA reports of hospitalization and VA 
examination reports assigned a GAF score, the examiners did 
not indicate what symptomatology was due to PTSD and what 
symptomatology may be due to non-service-connected 
psychiatric disorders.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  The GAF score is based on all of the veteran's 
psychiatric impairments, not just impairment due to service-
connected PTSD.  

Further, the April to May 1999 VA hospitalization report 
indicated that, due to the use of alcohol and drugs, the 
veteran had experienced legal problems, hallucinations, 
fatigue, loss of appetite, nightmares, trouble concentrating, 
marital problems, loss of friends, social withdrawal, 
emotional distress, depression, crying spells, irritability, 
memory lapses, and trouble understanding.  Additional medical 
opinion is needed to address whether there is any 
relationship between this symptomatology and alcohol and drug 
use or abuse (including in remission), or whether such 
symptomatology is attributable solely to the veteran's PTSD.

As the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, the Board finds that such 
additional medical opinion is warranted to differentiate PTSD 
from non-PTSD symptomatology.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  As there are conflicting 
diagnoses of record, and diagnoses, or partial diagnoses 
based on a partial history, which do not address 
symptomatology or diagnoses of alcohol dependence or drug 
dependence/polysubstance abuse, the Board finds that a VA 
PTSD examination is warranted in order to determine which 
symptomatology is due solely to the veteran's service-
connected PTSD.  

In August 2000, the veteran disagreed with the effective date 
assigned for the grant of service connection for PTSD.  He 
has not been provided with a statement of the case pertaining 
to this issue.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD or 
psychiatric disorder from February 2001 
to the present, and that he furnish 
signed authorizations for release to VA 
of any private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to thoroughly 
evaluate his service-connected PTSD, to 
identify all symptomatology attributable 
to PTSD, and to distinguish any 
symptomatology attributable to any 
diagnosed non-service-connected 
psychiatric disorder.  The claims file 
should be made available to the examiner, 
and the examiner should indicate in 
writing that the claims file has been 
reviewed in conjunction with the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

In light of the evidence of record, the 
psychiatric examiner is requested to give 
an opinion as to the level of impairment 
due solely to PTSD, and to specifically 
identify which psychiatric symptomatology 
is attributable to the veteran's PTSD.  
If PTSD and another psychiatric disorder 
are diagnosed, the examiner should 
specifically identify which psychiatric 
symptomatology is attributable to the 
veteran's non-PTSD psychiatric diagnosis 
or diagnoses.  The examiner should 
specifically discuss the relationship, if 
any, between the previously diagnosed 
alcohol dependence, marijuana abuse, drug 
dependence, and polysubstance abuse 
(including any of these determined to be 
in remission) and specific psychiatric 
symptomatology, including legal problems, 
hallucinations, fatigue, loss of 
appetite, nightmares, trouble 
concentrating, marital problems, loss of 
friends, social withdrawal, emotional 
distress, depression, crying spells, 
irritability, memory lapses, and trouble 
understanding. 

The examiner is requested to offer a 
medical opinion as to what degree the 
veteran's PTSD has impaired his ability 
to establish and maintain effective and 
favorable relationships with people 
(social impairment) and the veteran's 
reliability, productivity, flexibility, 
and efficiency levels in performing 
occupational tasks (industrial 
impairment).  Findings should be 
presented consistent with the current 
rating criteria for mental disorders, the 
General Rating Formula for Mental 
Disorders.  

Additionally, a GAF scale score should be 
provided, and the examiner should explain 
its meaning in terms consistent with 
rating criteria.  The examiner should, if 
possible, assign a GAF scale score due 
solely to PTSD symptomatology, without 
consideration of impairment attributable 
to any non-service-connected psychiatric 
impairment.

3. The RO should review the examination 
report(s) to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, the report(s) 
should be returned, along with the claims 
file, for immediate corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159). 

5.  The RO should adjudicate on the 
merits the veteran's claim for 
determination of initial rating for PTSD.  
In rating the veteran's PTSD, the RO 
should specifically consider whether 
staged ratings are warranted pursuant to 
Fenderson, 12 Vet. App. 119

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded an opportunity to 
respond.

The RO should issue a statement of the 
case on the issue of entitlement to an 
effective date earlier than June 7, 1999, 
for the grant of service connection for 
PTSD, in accordance with Manlincon v. 
West, 12 Vet. App. 238 (1999).

Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of this issue.  The veteran has the right 
to submit any additional evidence and/or argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


